Citation Nr: 1610536	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-23 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for left hydrocele.

2.  Entitlement to service connection for a sleep disorder. 

3.  Entitlement to service connection for radiculopathy of the right lower extremity.

4.  Entitlement to service connection for radiculopathy of the left lower extremity.

5.  Entitlement to service connection for arthritis of the hips (claimed as allopathic lesions and phlebolith of the pelvis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 9, 1996, to August 29, 1996; January 2002 to May 2006; and November 2006 to September 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2009 and November 2009 rating decisions of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

Regarding the characterizations of the issues on appeal, the Board observes that the Veteran filed a service connection claim for allopathic lesions and phlebolith of the pelvis.  In the course of developing this claim, VA examinations disclosed arthritis of the hips and attributed the complaints regarding the hips to radiculopathy of the lower extremities due to service-connected thoracolumbar spine disability.  In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has rephrased the issues on appeal to account for the underlying disability accounting for the symptoms which the Veteran seeks to service connect.

The issue of entitlement to service connection for left hydrocele is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A sleep disorder has not been shown during the pendency of the appeal.

2.  Radiculopathy of the left and right lower extremities is proximately due to the Veteran's service-connected lumbar strain.

3.  The Veteran demonstrated x-ray abnormality of the hips in service with arthritis demonstrated by x-ray examination within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).

3.  The criteria for service connection for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).

4.  The criteria for service connection for arthritis of the hips (claimed as allopathic lesions and phlebolith of the pelvis) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard March 2009 letter satisfied the duty to notify provisions.  Additionally, as the Veteran participated in the Benefits Delivery at Discharge program, he was notified of the evidence and information needed to substantiate his claim for service-connected benefits when he submitted his claim in September 2008.  This notice satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Service personnel records dated prior to 1996 appear to be missing.  As discussed below, the claim for a sleep disorder is denied for lack of a current disability during the pendency of the appeal, which began in September 2008.  As such, the missing service personnel records have no bearing on the disposition of the claim.  Accordingly, the claim may be decided without the records.

The Veteran was provided a VA psychiatric examination in December 2008.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the sleep disorder claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

A Sleep Disorder

The Veteran seeks service connection for a sleep disorder.  He contends that he has a sleep disorder due to neck pain and ringing in his ears.  See, e.g., Notice of Disagreement (March 2010).

The Veteran is service-connected for tinnitus and disabilities of the cervical and lumbar spine.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).

Here, the claim turns on whether the Veteran has a current disability; that is whether the Veteran has had a sleep disorder during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran is competent to report difficulty sleeping, pain, and ringing in the ears, all of which are in the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In fact, his complaints of sleep impairment are deemed credible and consistent with the evidentiary record.  However, a sleep disorder and/or psychiatric disorder is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose a sleep disorder and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The December 2012 VA examiner's opinion constitutes the most persuasive medical evidence with respect to whether the Veteran has a current psychiatric disorder, to include whether the Veteran's sleep disturbance constitutes a current disability.  The examiner opined that the Veteran does not have a current sleep disorder.  The examiner is a staff physician who reviewed the Veteran's file and supported his conclusion with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.

The record, to include post-service treatment records, is absent any competent evidence of a sleep disorder during the pendency of the appeal.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for a sleep disorder is not warranted.

In so holding, the Board finds that the Veteran's description of sleep difficulty due to the effects of service-connected disability is credible.  He may seek to establish a higher rating for those service-connected disabilities causing his sleep difficulty, including extra-schedular consideration.  However, the criteria for a separate service connection award is not warranted as his impaired sleep does not amount to a separate, diagnosable disorder.

Pelvis and Radiculopathy

The Veteran seeks service connection for pain and numbness that radiates into the lower extremities, which he has claimed as allopathic lesions, phlebolith of the pelvis, and neuropathy.  See Notice of Disagreement (March 2010); Statement (August 14, 2014).

As with a sleep disturbance, the Veteran, as a lay person, is competent to report symptoms of pain and numbness, but he is not competent to self-diagnose the pain or render an opinion as to its etiology.  See Jandreau, 492 F.3d at 1377, n. 4; Davidson, 581 F.3d at 1316.

The December 2009 and July 2014 VA examiners' opinions constitute the most persuasive medical evidence with respect to the etiology of the Veteran's symptoms.

The December 2009 VA examiner noted that evaluations during service included an x-ray examination of the lumbar spine interpreted as showing "coarse vertically trabeculated findings through the L vertebral body with a corduroy pattern most consistent with hemangioma" with additional x-rays describing "small well circumscribed focal sclerotic lesion within the pelvis which is likely bone island."  The December 2009 VA examiner explained that the term "non allopathic lesion" was not a term used by the orthopedic community, but had previously been used by osteopaths and doctors of chiropracty to categorize symptoms which did not clearly fall into the range of generally accepted orthopedic conditions.  The VA examiner explained that the current allopathic lesions and phlebolith of the pelvis are not pathological conditions and are not relevant to the Veteran's reported symptoms.  A radiologist confirmed that the current allopathic lesions and phlebolith of the pelvis are not abnormalities.  However, the radiologist found x-ray evidence of degenerative changes of the hips.  The examiner further attributed the Veteran's right lower extremity complaints to a diagnosis of right lower extremity sciatica.

The July 2014 VA examiner attributed the Veteran's symptoms of radiating pain and numbness to radiculopathy of the lower extremities, which she characterized as mild, incomplete impairment of the sciatic nerve, left and right.  The examiner opined that the radiculopathy was related to the Veteran's service-connected lumbar spine disability.

Based on the medical evidence of record, the Board finds that the current allopathic lesions and phlebolith of the pelvis are not technically current disabilities.  However, the Veteran did demonstrate these radiologic abnormalities in service and the 2009 VA examination showed x-ray evidence of arthritis of the hips which are deemed to have manifested within one year of service discharge.  Thus, the Board grants service connection for arthritis of the hips on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309(a).  The Board also finds that the Veteran's symptoms of radiating pain and numbness in the lower extremities are due to radiculopathy of the lower extremities that is proximately due to the service-connected lumbar strain, and are part and parcel of the claim on appeal as the radiculopathy accounts for the Veteran's symptoms for which he has sought to service connect.  Accordingly, service connection for radiculopathy of the left and right lower extremities is also warranted.  See 38 C.F.R. § 3.310.

ORDER

Service connection for a sleep disorder is denied.

Service connection for right lower extremity radiculopathy is granted.

Service connection for left lower extremity radiculopathy is granted.

Service connection for arthritis of the hips (claimed as allopathic lesions and phlebolith) is granted.


REMAND

The Veteran seeks service connection for left hydrocele, which he contends had its onset during active military service.

The DD Form 214s of record show that the Veteran served on active duty from August 9, 1996, to August 29, 1996; January 2002 to May 2006; and November 2006 to September 2008.  However, service treatment records date back to a September 29, 1975, enlistment examination and the earliest DD Form 214 shows that information regarding prior service was unavailable at the time the Form was created.

Left hydrocele is initially noted on an April 1991 examination for Ranger School.

Further development, to include obtaining the Veteran's complete service personnel records, is needed to verify the dates of his active miliary service in order to determine whether left hydrocele was incurred during a period of active military service.




Accordingly, the case is REMANDED for the following action:

1.  Obtain complete service personnel records, namely those prior to August 1996 and extending to 1975.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the outstanding records have been obtained, issue a formal finding regarding the dates of the Veteran's military service.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


